Title: To James Madison from James Maury, Jr., 28 January 1807
From: Maury, James, Jr.
To: Madison, James



Sir!
American Consulate Liverpool 28th. Jany 1807

I have received from Mr. Stephen Pleasonton the bond which had been sent to you for the faithful discharge of the Consular duties, return’d for not being in due form.  I have executed one agreeable to the form he has sent me, & transmit it by the same vessel in which this is to Mr. Christopher Johnston & Mr. Robert Ferguson for signature, after which they are desired to have it delivered to you.
I now have the honor to inclose you the table of imports & exports, by which you will observe the number of our ships entering & clearing at this port for the last year exceeds that of any preceding.
I took the liberty on a former occasion to suggest to you the propriety of submitting to the President the appointment of a succession to the late Mr. Murray, who was Consul for Glasgow.  In the Interim a Mr. James Likly acts for me at Greenock.
I still remain without the laws passed at the session of Congress, which commenced in Decr. 1803.  May I request the favor of you to have orders given for their being sent me.
Altho’ the crops of wheat have been good, yet the prices continue as P this price current.  I have the honor to be with Perfect Respect Sir Your most Obed. Servt.

James Maury

